*707Order of disposition, Family Court, New York County (Susan Larabee, J.), entered on or about June 13, 2006, which, to the extent appealed from, upon a fact-finding determination of permanent neglect, terminated respondent father’s parental rights to the subject child and committed her custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supported the determination that the father permanently neglected the subject child by visiting her only sporadically at best, and, despite the diligent efforts of petitioner agency, by failing to plan for the child’s future (see Social Services Law § 384-b [7] [f]; Matter of Star Leslie W., 63 NY2d 136 [1984]; Matter of Monica Betzy D., 291 AD2d 289 [2002]).
The evidence at the dispositional hearing was preponderant that the best interests of the child would be served by terminating the father’s parental rights so as to facilitate the child’s adoption by her foster parents with whom she had lived for almost her entire life (see Matter of Star Leslie W., 63 NY2d at 147-148). The circumstances presented do not warrant a suspended judgment. Concur—Andrias, J.E, Buckley, Catterson, Malone and Kavanagh, JJ.